Citation Nr: 0717734	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  00-07 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).

Entitlement to a higher rating for a residual scar from a 
shell fragment wound to the neck, currently evaluated as 10 
percent disabling.

Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.

In April 2001, a hearing before a Decision Review Officer was 
held at the RO.  A transcript of that hearing is of record.

When the case was last before the Board in April 2005, it was 
remanded for additional development.


FINDINGS OF FACT

1.  The social and occupational impairment from the veteran's 
PTSD nearly approximates deficiencies in most areas than 
total impairment.

2.  The shell fragment wound scar of the veteran's neck is 
tender to palpation; the disfigurement from the scar more 
nearly approximates slight than moderate.

3.  The shell fragment wound scar of the neck is stable, 
involves an area of 2-3 sq. cm, is less than 13 cm in length, 
is not adherent or subject to repeated ulceration. however, 
there is tissue loss, the scar is depressed, and the scar is 
at least one-quarter inch (0.6 cm.) wide at its widest part.

4.  The veteran's malaria is not currently active, nor has it 
resulted in any significant residual disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2006).

2.  The veteran's shell fragment wound scar warrants a 10 
percent rating on the basis of pain or tenderness throughout 
the period of this claim and a separate 30 percent rating for 
disfigurement for the period beginning August 30, 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805, 7806 (2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2006).

3.  Entitlement to a compensable rating for malaria is not 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
mailed in October 2003 and May 2005.  In the May 2005 letter 
VA specifically informed the appellant that he should submit 
any pertinent evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating is 
not warranted for PTSD or malaria.  Consequently, no 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.  With respect to the residual scar 
from a shell fragment wound to the neck, the Board has 
decided that an increased rating is warranted based on a 
change in the criteria for evaluating the scar rather than on 
the basis of evidence showing that the disability has 
increased in severity.  By operation of law, the earliest 
possible effective date for this increase is that date 
assigned herein.  Accordingly, the Board has concluded that 
no useful purpose would be served by remanding the matter for 
the originating agency to provide notice that would have no 
impact on the disposition of the claim.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, records have been obtained from the Social Security 
Administration and the appellant has been afforded 
appropriate VA examinations.  Neither the appellant nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in December 2005.  There is 
no indication or reason to believe that any ultimate decision 
of the originating agency on the claims would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Analysis

I.  PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Records from the Social Security Administration show that he 
was determined to be disabled as of February 2000 due to PTSD 
(primary diagnosis) and cervical spondylosis (secondary 
diagnosis).

A September 2005 VA behavioral health outpatient progress 
note states that the veteran is handling his PTSD fairy well.  
It was noted that he felt quite stable on his current 
medication.  On exam he was casually dressed, cooperative, 
and had good eye contact.  His speech was coherent, relevant, 
fluent and spontaneous.  His affect and mood were euthymic.  
There was no evidence of delusions or hallucinations and no 
suicidal or homicidal ideation.  Orientation and memory were 
intact, and insight and judgment were good.  The assessment 
was fairly stable PTSD.

The July 2005 VA exam report notes that the veteran was 
casually dressed and of fair grooming.  He was cooperative, 
attentive, alert, and oriented times three.  He showed no 
obvious psychomotor retardation or agitation.  His speech was 
spontaneous and somewhat anxious.  His affect was anxious and 
discouraged.  His thought content centered on ongoing 
psychiatric problems.  He showed no delusional features and 
did not appear to be responding to any auditory 
hallucinations.  His thought processes were coherent.  His 
insight into his condition was fair, as was his judgment.  
The examiner opined that the veteran is not actively 
dangerous to himself or others.  The veteran has had 
difficulties with the activities of daily living due to the 
abovementioned symptoms.  His current GAF is 43.  The 
examiner opined that the veteran has severe occupational 
limitations as a result of his PTSD, and he has moderate to 
severe social impairment related to his PTSD.  The examiner 
further opined that the veteran's condition has clearly 
worsened since June 1999, when the examiner last examined the 
veteran.  

The March 2001 VA exam report notes that the veteran was 
oriented times three, and that he denied any hallucinations 
or delusions.  He complained of nightmares, flashbacks, and 
intrusive thoughts.  His insight and judgment regarding daily 
activities seemed to be adequate.  He complained of 
depression and continued to have suicidal ideation.  It was 
noted that he was not working.  His girlfriend stated that he 
does not take care of his own hygiene until he is reminded to 
do so.  The examiner opined that the veteran has difficulty 
concentrating such that he has difficulty completing a task.  
As a result, he also has difficulty controlling his anger.  
His GAF is "around 50."

At the June 1999 VA exam, the veteran was attentive, 
oriented, cooperative, and showed no obvious psychomotor 
retardation or agitation.  His speech was spontaneous and of 
adequate volume.  His mood was constricted and on the 
depressed side.  He did not appear to be responding to any 
internal stimuli.  The diagnosis was PTSD, severe, chronic.  
The veteran's GAF was 50.  It was noted that he is employed 
as a mechanic.  

On review of the medical evidence, the Board is of the 
opinion that the veteran's PTSD is appropriately rated as 70 
percent disabling.  Overall, the veteran's PTSD is severe.  
He has severe occupational impairment as well as moderate to 
severe social impairment, due to his PTSD.  The medical 
evidence reveals that the veteran neglects his personal 
appearance and hygiene, has exhibited suicidal ideation, has 
impaired impulse control such as unprovoked irritability, and 
has difficulty in adapting to stressful circumstances.  
However, he has never been found to have gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, 
disorientation to time or place, memory loss for names of 
close relatives or own name, or been determined to be a 
danger to himself or others, symptoms associated with a 100 
percent rating.  As stated above, the veteran's PTSD 
disability picture is severe, and his current GAF score of 43 
reflects severe impairment.  However, he does maintain a 
relationship with his girl friend and his overall social and 
occupational impairment throughout the period of this claim 
has not more nearly approximate the total impairment required 
for a 100 percent rating than the deficiencies in most areas 
contemplated by the assigned rating.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  

II.  Shell Fragment Wound Scar 

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Scars of the head, face, or neck may also be rated on the 
basis of disfigurement.  Under the criteria in effect prior 
to August 30, 2002, a noncompensable evaluation is warranted 
if the disfigurement is slight, and a 10 percent evaluation 
is warranted if the disfigurement is moderate.  Severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent evaluation.  Disfiguring scars warrant a 50 percent 
evaluation if there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

A note following Diagnostic Code 7800 provides that the 10 
percent rating may be increased to 30 percent, the 30 percent 
to 50 percent and the 50 percent to 80 percent if in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted with several 
unretouched photographs for rating by central office.

Under the criteria which became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part;      (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar. 

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating skin disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Therefore, VA must apply the new 
provisions from their effective date.  

With regard to the shell fragment wound scar of the neck, the 
veteran is currently assigned a 10 percent rating based upon 
tenderness.  The medical evidence adequately demonstrates 
that the scar is painful or tender.  Therefore, it is 
appropriately assigned a 10 percent rating on that basis 
under the former or current criteria.

With respect to whether the scar warrants more than a 10 
percent rating, the medical evidence shows that the scar is 
approximately 1cm x 2 cm (the Board notes that the scar has 
been measured differently during different medical 
examinations, to include measurements of 2 in. x 1/2 in., 2 cm 
in diameter, 3cm x 1 cm).  The scar is depressed.  There is 
no adherence of the skin.  The texture of the overlying skin 
is essentially normal.  There is no ulceration or breakdown 
of the skin, and the color of the scar basically matches the 
surrounding areas of skin, although it was noted to be 
slightly lighter than the surrounding skin on a March 2001 
examination.  

The June 1999 VA examiner stated that there was minimal 
disfigurement due to the scar.  He noted that there was some 
tissue loss.  The March 2001 VA examiner opined that there 
was minimal disfigurement secondary to the depression.  The 
Board has observed the pictures depicting the scar.  It is on 
the neck in an area that is not particularly noticeable.  In 
the Board's judgment, the disfigurement from the scar is not 
more than slight, and therefore does not warrant a separate 
compensable rating under the former criteria.

With respect to the criteria which became effective August 
30, 2002, the Board notes that four of the eight 
characteristics of disfigurement require involvement of an 
area of 39 or more sq. cm.  The veteran's neck scar involves 
an area of 2-3 cm.  The scar is also less than 13 cm in 
length, eliminating a fifth characteristic of disfigurement.  
However, there is tissue loss, the scar is depressed, and it 
is more than 0.6 cm in width.  Therefore, it warrants a 
separate 30 percent evaluation, effective August 30, 2002, 
under Diagnostic Code 7800.  

The medical evidence consistently shows that the veteran has 
painful and limited range of motion of his neck, but not due 
to the scar.  The June 1999 VA examiner stated that the 
veteran's physical complaints, including neck discomfort when 
the veteran raises his left arm and an annoying sensation in 
his neck, appeared more related to a musculoskeletal 
condition rather than the scar itself.  The March 2001 exam 
report notes painful limitation of motion of the neck.  None 
of the limitation of motion was attributed to the scar.  The 
diagnosis was cervical spondylosis, mild to moderate.  The 
May 2000 exam report notes the same limitation of motion and 
a diagnosis of degenerative joint disease of the cervical 
spine.  At that exam the veteran complained of worsening neck 
pain, and spasms of stiffness radiating down his left arm to 
his hands.  In February 2003, service connection was granted 
for left lower cervical radiculopathy.  Thus, the veteran is 
already receiving compensation for this functional 
impairment.  This functional impairment is not a 
manifestation of the scar and therefore is not for 
consideration in rating the scar.   

In addition, the medical evidence consistently shows that the 
scar is well healed, is not subject to repeated ulceration 
and is stable.  Therefore, the Board concludes that there is 
no other appropriate basis for assigning a higher or separate 
evaluation.

In sum, during the period prior to August 30, 2002, the neck 
scar warrants a 10 percent evaluation on the basis of pain or 
tenderness.  During the period beginning August 30, 2002, the 
neck scar warrants the 10 percent evaluation on the basis of 
pain or tenderness and a separate 30 percent evaluation on 
the basis of disfigurement.  

III.  Malaria

The veteran's service-connected malaria is currently 
evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.88(b), Diagnostic Code 6304 (2006).  According to that 
code, a 100 percent evaluation is appropriate when the 
disease is active.  Otherwise the residuals of malaria are 
rated as liver or spleen damage under the appropriate system.

The medical evidence of record notes that although the 
veteran has a history of malaria, the disease is not 
currently active.  In addition, there is absolutely no 
medical evidence documenting any current residuals of 
malaria.  In fact, the July 2005 VA examiner stated just the 
opposite.  The examiner noted that neither the liver nor the 
spleen was palpable.  (In addition, the June 1999 examiner 
noted that neither the liver nor the spleen was enlarged.)  
The July 2005 examiner further noted that a September 2004 
comprehensive metabolic profile was normal except for high 
cholesterol.  The July 2005 examiner opined that tests for 
malaria were not indicated at the July 2005 exam because the 
veteran was currently asymptomatic.  The examiner concluded 
that there is no clinical evidence of malaria at this time.  

The Board has also considered the doctrine of reasonable 
doubt with respect to this matter, but finds that the 
preponderance of the evidence is against the veteran's claim.


IV.  Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for his service-connected PTSD, shell 
fragment wound scar, or malaria, and the manifestations of 
such are consistent with the assigned schedular evaluations.  
In sum, there is no indication that the average industrial 
impairment from any of the disabilities would be in excess of 
that contemplated by the evaluation assigned for the 
disability.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.

The Board having determined that the veteran's shell fragment 
wound scar warrants a 10 percent rating on the basis of pain 
or tenderness throughout the period of this claim and a 
separate 30 percent rating for disfigurement on and after 
August 30, 2002, the appeal is granted to this extent and 
subject to the criteria governing the payment of monetary 
benefits.

Entitlement to a compensable rating for malaria is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


